05/15/2020


1
                                                                                                  Case Number: DA 20-0070


2

3

4                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                            SUPREME COURT CAUSE NO. DA 20-0070
5                                             )
     IN RE THE MARRIAGE OF:                   ) SUPREME COURT CAUSE No. DA 20-0070
6                                             ) DISTRICT COURT CAUSE No. CDR-18-0216
     SHARILYN J. SIMONSEN,
                                              )
7                                             )
                  Petitioner/Appellee,
                                              )  ORDER EXTENDING DEADLINES TO
8                                             )        FILE OPENING BRIEFS
            vs.
                                              )
9    RUSSEL A. SIMONSEN,                      )
                                              )
10                Respondent/Appellant.       )

11             UPON REVIEW of the Appellant’s Motion for Extension of Time to File Deadlines and with

12   good cause being shown;

13             IT IS HEREBY ORDERED that the Appellant’s Brief Deadline currently set for the 22nd day

14   of May, 2020 is VACATED and RESET for the 10th day of July, 2020.

               DATED this ___ day of May, 2020.
15

16
                                                                 SUPREME COURT JUSTICE
17
     CC:
18         -   Appellant, c/o Patrick F. Flaherty
           -   Appellee, c/o Dana A. Henkel
19

20

21

22

23

24

                                                                                       Electronically signed by:
      ORDER                                                                                  Mike PAGE  1.
                                                                                                  McGrath
                                                                                Chief Justice, Montana Supreme Court
                                                                                             May 15 2020